                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT
 1                                                      EASTERN DISTRICT OF WASHINGTON




 2                                                       Aug 02, 2019
                                                             SEAN F. MCAVOY, CLERK


 3

 4

 5                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7    CONRAD STOUGH,
                                                 NO: 4:18-CV-5124-RMP
 8                                 Plaintiff,
                                                 ORDER OF DISMISSAL WITH
 9          v.                                   PREJUDICE

10    BENTON COUNTY,

11                                 Defendant.

12

13         BEFORE THE COURT is the parties’ Stipulation and Order of Dismissal,

14   ECF No. 35. Having reviewed the Stipulation and the record, the Court finds good

15   cause to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

16         1. The parties’ Stipulation and Order of Dismissal, ECF No. 35, is

17               APPROVED.

18         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

19               to any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21   ///


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         4. All scheduled court hearings, if any, are STRICKEN.

 2         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 3   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 4   close this case.

 5         DATED August 2, 2019.

 6
                                               s/ Rosanna Malouf Peterson
 7                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
